Citation Nr: 9902357	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-27 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left femur, status post open reduction and 
internal fixation, with subsequent removal of fixation 
devices, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1987 to 
January 1992.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted the veterans claim for 
service connection for residuals of a fracture of the left 
femur, and assigned a 10 percent disability rating thereto.  
The veteran filed a timely appeal to the disability rating 
assigned in this determination.

The Board notes that in November 1996, following two VA 
examinations, the RO issued a rating decision which increased 
the disability evaluation for the veterans service-connected 
left femur disorder from 10 percent to 20 percent.  The Board 
notes that in a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum 
available benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet.App. 35, 38 (1993).  There is nothing in the 
record to show that the veteran expressly stated that he was 
only seeking a 20 percent rating for his left femur disorder.  
On the contrary, in the veterans Notice of Disagreement, 
received by VA in September 1993, the veteran stated I 
believe such condition is around 30% disabling.  Further, 
there is no written withdrawal of this issue under 38 C.F.R. 
§ 20.204 (1998).  Therefore, the issue of an increased rating 
for residuals of a fracture of the left femur remains in 
appellate status.

The Board notes that in the December 1998 Informal Hearing 
Presentation, the veterans service representative raised the 
issues of entitlement to service connection for a right hip 
disorder secondary to shortening of the left leg and service 
connection for a neurological disorder of the lower 
extremities.  As these issues have not been developed or 
certified for appellate review, they are hereby referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veterans residuals of a fracture of the left femur 
are currently manifested by normal x-ray findings of the left 
knee and left hip, normal range of motion of the left knee, 
slightly limited left hip abduction, and slight to moderate 
left hip flexion, with complaints of pain.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for residuals of a fracture of the left femur have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic Code 5255-5253 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veterans 
claim is plausible or capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board is satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VAs Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Evidence relevant to the current level of severity of the 
veterans residuals of a fracture of the left femur includes 
surgical reports dated in October 1993 from Bethesda 
Hospital, a private health care facility.  These reports 
indicate that the veteran underwent removal of a 
intramedullary rod which had been placed in his left femur in 
September 1990, at which time he underwent an open reduction 
and internal fixation of a left femoral fracture.  He was 
discharged the day following the surgery for removal of the 
orthopaedic hardware, with the recommendation that he follow 
a program for left lower extremity strengthening and 
increased range of motion.

Later in October 1993, the veteran underwent a VA 
examination.  At that time, he complained of pain in the left 
leg with a tight feeling in the calf muscles.  He also said 
he had a feeling as though the femur were popping out of the 
hip socket when he had any lateral pressure on the leg.  He 
also stated that since his surgery to remove the rod he had 
had swelling of the left knee and was unable to flex the knee 
more than 10 degrees.  On physical examination, the veteran 
still had dressings over the proximal femur and surgical 
staples from his surgery a week earlier.  There was mild 
swelling about the left knee, but it was nontender to 
palpation.  The veteran had very limited range of motion of 
his joints, but adequate testing was noted to be impossible 
due to the recent surgery.  X-rays of the left knee showed 
the knee to be unremarkable except for evidence of removal of 
an intramedullary rod and two screws in the distal femur.  
The examiner diagnosed status post fracture of the left femur 
with rod removed on 10-05-93, eight days ago.  The examiner 
noted that the exam was extremely limited as a result of 
the veterans recent surgery.  

Also of record is a statement dated in April 1994 from the 
veterans surgeon, Paul 

M. Gangl, M.D.  Dr. Gangl noted that he had removed a metal 
rod from his left femur, and post-operatively the veteran was 
protected for a few months with crutches to allow the femur 
to strengthen.  Dr. Gangl stated that he allowed the veteran 
to return to work without restrictions in January 1994.

In October 1996, the veteran again underwent a VA 
examination.  At that time, the veteran complained of left 
hip pain ever since the incurrence of his fractured femur.  
He complained of difficulties with strength and range of 
motion.  Physical examination of the left hip showed painful 
rotation both laterally and medially, but normal flexion.  He 
had a 6-inch surgical scar at his lateral thigh.  Left leg 
adduction was to 15 degrees, while abduction was to 45 
degrees.  He had only 10 degrees of medial rotation, which 
was described as extremely limited.  Lateral rotation was 
to 40 degrees.  Discrepancy in lower limb length was also 
noted, and the veteran reported that he wore a boot extender 
at work to compensate for the difference in length of the 
legs.  Range of motion of the left knee was full.  The 
veteran reported that he played no sports because of the 
pain.  The examiner diagnosed musculoskeletal difficulties 
marked by a left femur fracture which has given him 
lumbosacral difficulties, left lower extremity difficulties 
of his left hip and left knee and now accompanying secondary 
right lower extremity problems.

Most recently, in February 1998 the veteran again underwent a 
VA examination.  At that time, the veteran reported that he 
did not wear a brace or use crutches, a walker or a cane.  He 
reported that he worked as a postal clerk on the dock, which 
involved frequent walking.  He  complained of nearly constant 
pain in the left lower extremity, which was helped by aspirin 
and Motrin.  Physical examination revealed reduced sensation 
to gross touch of the entire left lower extremity.  Range of 
motion testing showed active left hip flexion to 60 degrees 
with an additional 5 degrees of passive flexion, 20 degrees 
of adduction with no additional degrees passively, and 40 
degrees of abduction with no additional degrees passively, 
with pain.  External rotation was to 50 degrees bilaterally, 
while internal rotation was to 30 degrees bilaterally.  There 
did not appear to be any subluxation of the joint or any 
abnormal 

movement of the femur as it rotated in the acetabulum on 
either side.  X-rays showed normal hips and a post-traumatic 
deformity of the left femur.

In September 1998, the veteran submitted a statement in 
support of his claim, in which he described the ways in which 
his left leg disability affected his functioning.  He stated 
that he did not have to walk constantly on his job, but that 
when he did his leg felt like it was about to come out of the 
joint.  This limited him from doing many things, such as 
taking his children to an amusement park.  He said that his 
left knee sometimes buckled, and that he did use a cane at 
times.  He reported that he was unable to participate in any 
sports.

The veterans residuals of a fracture of the let femur has 
been evaluated as 20 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5255-5253.  Under the 
provisions of DC 5255, pursuant to which impairment of the 
femur is evaluated, a 20 percent rating is warranted for 
malunion of the femur with moderate knee or hip disability.  
A 30 percent rating is warranted if the malunion causes 
marked knee or hip disability.  A 60 percent rating is 
warranted for fracture of the surgical neck of the femur, 
with false flail joint, or nonunion of the femur without 
loose motion, with weightbearing preserved with aid of brace.  
Finally, an 80 percent rating is warranted for fracture of 
the shaft or anatomical neck of the femur, with loose motion 
(spiral or oblique fracture).

A review of the evidence detailed above reveals that as 
recently as October 1996, the veteran was found on 
examination to exhibit full left leg flexion, full left hip 
abduction to 45 degrees, and a full range of knee motion, 
albeit with pain elicited on range of motion testing.  At the 
time of examination in February 1998, the veteran exhibited 
limited left hip flexion to 60 degrees and left hip flexion 
to 40 degrees.  The Board finds that this limitation of left 
hip flexion is slight to moderate in nature, while the 
limitation of left hip flexion is, at best, only slight.  In 
addition, while range of motion testing of the left knee was 
apparently not accomplished, it was found to be normal as 
recently as October 1996.  The Board concludes that these 
objective findings, standing alone, would more closely 
approximate the slight level of overall severity contemplated 
by DC 5255.

However, the Board has also considered the veterans 
complaints of pain on use, as well as his need to 
occasionally use a cane and the limitation of functioning 
caused by this disability, including an inability to play 
sports or to engage in certain family outings.  The Board is 
thus persuaded that the veterans overall slightly limited 
range of motion of the left knee and hip, combined with his 
credible complaints of pain, presents a disability picture 
which most closely approximates the moderate level of 
disability contemplated by a 20 percent rating under DC 5255.  
However, given the completely normal X-ray findings of the 
veterans left knee and left hip on VA examinations, as well 
as the results of the range of motion study results described 
above, the Board finds that the veterans disorder is not 
marked in severity, and thus a higher, 30 percent rating is 
not warranted by the evidence.

The Board observes that the veterans disability has been 
evaluated under the provisions of DC 5253 as well.  However, 
since the maximum rating available under DC 5253 is 20 
percent, an increased rating is not available under this code 
section.  Therefore, an analysis under DC 5253 is not 
necessary.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other, related 
codes.  However, there is no evidence that the veteran 
suffers from ankylosis of the hip, as contemplated by DC 
5250, or flail joint of the hip, as contemplated be DC 5254.  
In addition, while the veteran has exhibited limited thigh 
flexion, as contemplated by DC 5252, his flexion is well in 
excess of the 20 degree limitation required for the 
assignment of a 30 percent rating under this code.  
Therefore, an analysis under these code sections would not 
result in a higher rating.

The Board acknowledges that the veterans residuals of a 
fracture of the left femur have repeatedly been reported to 
be productive of pain.  However, this pain has been taken 
into consideration in granting the veteran a 20 percent 
disability evaluation under DC 5255, as discussed above.  The 
veteran is not shown to have such disabling pain productive 
of functional impairment as to warrant consideration 

of assignment of an increased evaluation under the criteria 
of 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 
Vet.App. 202 (1995).

In addition, the Board acknowledges the allegations set forth 
by the veteran and his representative that his left femur 
disorder, in particular the shortening of the left lower 
extremity as a result of the femur fracture, has caused other 
problems, to include low back pain and right hip problems.  
However, the Board has restricted its analysis to an 
evaluation of the severity of veterans left hip disorder 
itself, since the veteran has already been granted service 
connection for a back disorder secondary to his left hip 
disorder, and is seeking service connection for a right hip 
disorder secondary to his left hip disorder, as noted 
earlier.

For the foregoing reasons, the Board finds that a 20 percent 
rating is the appropriate rating for the veterans residuals 
of a fracture of the left femur.  The Board would point out 
that its denial of the instant claim is based solely upon the 
provisions of the VAs Schedule for Rating Disabilities.  In 
Floyd v. Brown, 9 Vet.App. 88, 96 (1996), the Court held that 
the Board does not have jurisdiction to assign an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998) in the first instance.  In this appeal, 
however, there has been no assertion or showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet.App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

A rating in excess of 20 percent for the veterans residuals 
of a fracture of the left 

femur, status post open reduction and internal fixation, with 
subsequent removal of fixation devices, is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
